NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JOSE RENE SORIANO-TORRES, Appellant.

                             No. 1 CA-CR 13-0468
                               FILED 07-22-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-145854-001
               The Honorable Karen L. O’Connor, Judge

                         AFFIRMED AS MODIFIED


                                   COUNSEL

Office of the Attorney General, Phoenix
By Eliza Ybarra
Counsel for Appellee

The Hogle Firm, Mesa
By Dana R. Hogle
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.
                     STATE v. SORIANO-TORRES
                        Decision of the Court



G E M M I L L: Judge:

¶1             After a one-day bench trial, the superior court found Jose
Rene Soriano-Torres (“Defendant”) guilty of one count of aggravated
taking the identity of another and two counts of forgery. On appeal,
Defendant challenges the sufficiency of evidence supporting his
convictions. Defendant also argues the trial proceeded in violation of his
Sixth Amendment confrontation rights. For the reasons that follow, we
affirm Defendant’s convictions and the imposition of probation but vacate
that portion of the sentencing minute entry that requires Defendant to pay
the cost of the testing of his DNA.

                            BACKGROUND

¶2            On appeal we must view the evidence at trial in the light
most favorable to sustaining the jury’s verdicts. See State v. Nelson, 214
Ariz. 196, ¶ 2, 150 P.3d 769 (App. 2007). Rene A., a detective with the
Yuma Police Department (“Victim”), received notice from the Internal
Revenue Service (“IRS Letter”) in August, 2012 informing him of
unreported income in 2010 that he purportedly earned while employed by
One80 Painting in Peoria. Because Victim had never worked for One80,
he feared someone was unlawfully using his social security number
(“SSN”), and he reported the incident to his co-worker, Detective Huntley,
who investigates financial crimes.

¶3            After reviewing the IRS Letter, Huntley telephoned One80
Painting and talked to CB, the company’s office and accounting manager.
CB informed Huntley that a current One80 Painting employee was
working at the company under Victim’s SSN, and indeed, the employee
was working that very day. CB immediately transmitted to Huntley
copies of three employment records One80 maintained in connection with
the employee (“Employment Forms”). The Employment Forms included
a signed and dated portion of the employee’s employment application, a
completed federal W-4 tax withholding form, and a completed state A-4
tax withholding form. The Employment Forms are dated October 29,
2010, and they bear Victim’s name or similar names. 1 The federal tax form



1The employment application forms used the name “Rene Alonso.” The
W-4 form used the name Rene Alonso and Victim’s social security



                                    2
                       STATE v. SORIANO-TORRES
                          Decision of the Court

was completed using Victim’s SSN, and both tax forms indicate the
employee’s home address in Phoenix, a city where Victim had never lived.

¶4            Upon receiving the Employment Forms, Huntley called the
Phoenix Police Department, which dispatched Detective Kriplean to locate
a painting crew foreman named Rene at an apartment complex. Kriplean
proceeded to the job site and approached Defendant, the painting crew
foreman, who provided Kriplean with a Mexican identification card
bearing Defendant’s name. Defendant informed Kriplean he was the only
One80 painter named Rene on the crew, and Kriplean arrested Defendant.
Victim did not recognize Defendant’s name or otherwise know him.

¶5            The State charged Defendant with one count of aggravated
taking the identity of another, a class 3 felony, and two counts of forgery,
a class 4 felony, in violation of Arizona Revised Statutes (“A.R.S.”)
sections 13-2009 and -2002 2 respectively. Trial proceeded after Defendant
waived his right to a jury, and the court found him guilty of the charged
offenses. The court subsequently suspended imposition of sentence and
placed Defendant on one year of unsupervised probation. Defendant
appealed, and we have jurisdiction under Article 6, Section 9, of the
Arizona Constitution and A.R.S. §§ 12–120.21(A)(1), 13–4031, and –
4033(A)(1).

                                ANALYSIS

¶6           Defendant first contends insufficient evidence supports his
convictions. Specifically, Defendant argues the State failed to introduce
evidence that he completed the Employment Forms or that they were
otherwise “associated” with him.

¶7            Our review of the sufficiency of evidence is limited to
whether substantial evidence exists to support the verdicts. State v. Scott,
177 Ariz. 131, 138, 865 P.2d 792, 799 (1993); see also Ariz. R. Crim. P. 20(a)


number. The A-4 form used the name “Rene Alonso ______,” the latter
name being Victim’s last name.

2  In the absence of material revisions after the relevant date, we generally
cite a statute’s current version. Although the legislature amended A.R.S. §
13-2009 in 2014, those revisions do not affect section (A)(3) of the statute,
which is the applicable provision in this case. See 2014 Ariz. Sess. Laws,
ch. 159, § 2 (2nd Reg. Sess.).



                                      3
                       STATE v. SORIANO-TORRES
                          Decision of the Court

(directing courts to enter judgment of acquittal “if there is no substantial
evidence to warrant a conviction.”). Substantial evidence is “such proof
that ’reasonable persons could accept as adequate and sufficient to
support a conclusion of defendant’s guilt beyond a reasonable doubt.’”
State v. Mathers, 165 Ariz. 64, 67, 796 P.2d 866, 869 (1990) (quoting State v.
Jones, 125 Ariz. 417, 419, 610 P.2d 51, 53 (1980)).

¶8            When addressing a sufficiency of evidence argument, “[w]e
construe the evidence in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Greene, 192 Ariz. 431, 436, ¶ 12, 967 P.2d 106, 111 (1998). Furthermore, in
our review, we do not distinguish “between the probative value of direct
and circumstantial evidence.” State v. Bible, 175 Ariz. 549, 560 n.1, 858 P.2d
1152, 1163 n.1 (1993). The State does not have “to negate every
conceivable hypothesis of innocence when guilt has been established by
circumstantial evidence.” State v. Nash, 143 Ariz. 392, 404, 694 P.2d 222,
234 (1985). And when determining one’s intent, absent an admission, the
court relies on inferences “from all relevant . . . circumstances.” In re
William G., 192 Ariz. 208, 213, 963 P.2d 287, 292 (App. 1997).

¶9              As pertinent here, “[a] person commits aggravated taking
the identity of another person . . . if the person knowingly . . . uses any
personal identifying information of . . . [a]nother person . . . with the intent
to obtain employment.” A.R.S. § 13–2009 (A)(3). Regarding the crime of
forgery, “[a] person commits forgery if, with intent to defraud, the person
. . . [o]ffers or presents . . . a forged instrument or one that contains false
information.” A.R.S. § 13–2002(A)(3).

¶10            We reject Defendant’s argument. Neither crime requires
proof that Defendant personally completed the Employment Forms.
Rather, considering the charged offenses together, the State was required
to prove Defendant, with the intent to defraud, knowingly used the false
information (particularly Victim’s SSN) in the Employment Forms --
specifically the tax forms -- to gain employment with One80. Moreover,
Defendant’s benefit of employment with One80 that resulted from the
false information in the tax forms supports the inference of his
involvement in the falsification of those documents. See State v. Rea, 145
Ariz. 298, 299 n. 1, 701 P.2d 6, 7 n.1 (App. 1985).

¶11           Regarding the requisite mens rea, the record clearly
establishes Defendant knowingly used Victim’s SSN and name with the
intent to gain employment with One80. Based on Defendant’s Mexican
citizenship, and absent any evidence he was otherwise authorized to work


                                       4
                      STATE v. SORIANO-TORRES
                         Decision of the Court

in the United States, Defendant could not obtain employment with One80
without using another person’s SSN. 3 Further, regarding the forgery
convictions, Defendant’s intent to defraud can be inferred because he
impaired the governmental function of collecting taxes. See State v.
Thompson, 194 Ariz. 295, 298, ¶¶ 15-16, 981 P.2d 595, 598 (App. 1999)
(holding evidence that the defendant’s forging of vehicle registrations
showed intent to defraud because inaccurate records “impaired a
government function”).

¶12          Thus, under these circumstances, a jury could reasonably
conclude Defendant intended to defraud the federal government by
knowingly using Victim’s name and SSN to gain employment with One80.
Accordingly, sufficient evidence supports Defendant’s convictions.

¶13            Next, Defendant asserts his right to confront witnesses as
provided in the Sixth Amendment 4 was infringed because the person who
was responsible for ensuring the Employment Forms were correctly
completed did not testify because he had been in “a horrible accident”
resulting in brain damage. The employment forms for Defendant were
completed in October 2010, and CB, who testified, did not become
custodian of the employment records until August 2011. As Defendant
concedes, we are limited to reviewing this issue for fundamental error.
State v. Alvarez, 213 Ariz. 467, 469, ¶ 7, 143 P.3d 668, 670 (App. 2006). We
conclude that no Confrontation Clause violation occurred and no error.

¶14           Defendant’s confrontation rights as enshrined in the Sixth
Amendment were not implicated at trial because the court did not admit
any statements made by the person who was involved in October 2010
with Defendant’s employment application process at One80. See State v.
King, 213 Ariz. 632, 637, ¶ 17, 146 P.3d 1274, 1279 (App. 2006) (“In
Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 1374, 158 L. Ed. 2d
177 (2004), the Supreme Court held that the Confrontation Clause
prohibits the admission of testimonial evidence from a declarant who does

3   CB testified that One80, in accordance with federal law, did not
knowingly hire employees who were unauthorized to work in the United
States.

4  The Confrontation Clause states, “[i]n all criminal prosecutions, the
accused shall enjoy the right . . . to be confronted with the witnesses
against him.” U.S. Const. amend. VI.




                                     5
                      STATE v. SORIANO-TORRES
                         Decision of the Court

not appear at trial unless the declarant is unavailable and the defendant
had a prior opportunity to cross-examine the declarant.”) (emphasis
added).   Because no out-of-court statement was admitted against
Defendant, we reject Defendant’s argument. 5

¶15            Finally, we note an error in the sentencing minute entry
order. Specifically, the trial court ordered Defendant to “submit to DNA
testing for law enforcement identification purposes and pay the applicable
fee for the cost of that testing in accordance with A.R.S. § 13–610.” Section
13–610, however, does not authorize the trial court to order a convicted
person to pay for the cost of that DNA testing. State v. Reyes, 232 Ariz.
468, 472, ¶ 14, 307 P.3d 35, 39 (App. 2013). We therefore modify the
sentencing order by vacating that portion which imposed the obligation
on Defendant to pay the cost of the DNA testing.

                              CONCLUSION

¶16          Defendant’s convictions and the imposition of probation are
affirmed as modified.




                                   :gsh




5  To the extent Defendant is arguing that the Employment Forms are
essentially testifying against him without any opportunity to cross-
examine One80’s custodian of the records at the time of their creation, we
note that Defendant did not object to the admission into evidence of the
Employment Forms.



                                     6